Citation Nr: 9905148
Decision Date: 12/21/99	Archive Date: 02/08/00

DOCKET NO. 94-34 089               DATE DEC 21, 1999

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul,
Minnesota

ORDER

The following corrections are made in a decision issued by the
Board in this case on February 25, 1999:

On page 3, line 28, correct "20 percent" to "30 percent."

On page 16, change the third full paragraph to read, "Under 38
C.F.R. 4.124a, Diagnostic Code 8305 (1998), symptoms analogous to
complete paralysis are rated as 50 percent disabling. Incomplete,
severe symptoms are rated as 30 percent disabling. Incomplete,
moderate symptoms are rated as 10 percent disabling."

On page 16, line 32, correct "20 percent" to "30 percent."

On page 17, line 1, correct "30 percent" to read "50 percent." 

On page 17, line 16, correct "20 percent" to read "30 percent." 

RENEE M. PELLETIER
Member, Board of Veterans' Appeals




Citation Nr: 9905148  
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-34 089 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability, to include cataracts and diabetic eye changes.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to an increased rating for shell fragment 
wound, right knee, with retained foreign body, popliteal 
region, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for traumatic 
neuritis, left submental nerve, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for mandible 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from June 1950 to January 
1955.  The veteran received shell fragment wounds during 
combat duty in the Korean War on three separate occasions, 
and was the recipient of three Purple Hearts.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 1993 and 
December 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota. 

The evidence of record, to include the veteran's June 1998 VA 
dental and oral examination report, gives rise to the issue 
of service connection for scarring of the face and lower lip.  
This matter is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of record relating current 
bilateral eye disability, to include cataracts and diabetic 
eye changes, to the veteran's period of active service.

3.  The veteran has severe incomplete paralysis of the left 
submental nerve with hypesthesia.

4.  The veteran has frequent suicidal ideation due to his 
PTSD, and severe social and industrial impairment.

5.  The veteran's mandibular articulation was measured at 30 
to 35 mm.  He has no additional functional limitation due to 
constant pain and pain on motion.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral eye 
disability, to include cataracts and diabetic eye changes, is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991);  38 C.F.R. § 3.303 (1998).

2.  The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1998).

3.  The criteria for a rating of 20 percent for traumatic 
neuritis, left submental nerve, are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8305 (1998).

4.  The criteria for a rating of 20 percent for mandible 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 9905 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background -- Eyes

Service medical records dated in June 1951 reflect treatment 
for a chalazion.  Vision was assessed at 20/20, bilaterally.  
In October 1951, an eye examination revealed vision to be 
20/20, bilaterally.  In March 1953, the veteran developed a 
conjunctival hemorrhage of the left eye.  He was treated.  
Vision was measured as 20/20, right and 20/25 left.  During 
the veteran's January 1955 discharge examination, general 
clinical evaluation of the eyes was negative.  Uncorrected 
distant vision was measured at 20/20 in both eyes.  

During a May 1955 VA medical examination no vision problems 
were noted.

During an October 1958 VA hospitalization, it was remarked 
that the veteran's vision was grossly unimpaired.

No eye pathology was reported during a January 1965 VA 
hospitalization.

VA records of hospitalization from March 1981 to April 1981 
include a diagnosis of diplopia and blurred vision due to 
refractive error and possibly due to recently diagnosed 
diabetes mellitus, insulin dependent type.  

During a VA examination in January 1982, the veteran gave a 
history of having had some sand and debris blown in his eyes 
at one of the three times he was hit in Korea.  At the VA 
examination, inspection of the eyes was normal.  Adnexae and 
externa were normal.  Motility was intact.  Fundi were not 
unusual.  Media were clear, normal, round, equal, and 
reactive.  Pupils were normal.  There was a minute grayish 
scar on the vertex of the left cornea, not symptomatic.  
Visual fields, grossly estimated, were normal and full.  
Uncorrected vision was 20/40 in the right eye and 20/50 in 
the right eye.  With the veteran's current glasses, his 
vision was corrected to 20/30 in the right eye and 20/40 in 
the left eye.  With the prescription as revised by the 
examiner, vision was measure as O.U. 20/16.  The examiner's 
diagnosis was essentially normal eyes.  

VA records of treatment in July 1985 show that the veteran's 
eyes were found to be holding well.  His prescription was 
revised to correct for refractive error.

During a March 1998 VA examination of the cranial nerves, the 
veteran was diagnosed as having bilateral cataract formation 
and diabetes.

Analysis -- Eyes 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
evidence may also show that a disability is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.   

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).

Despite a few occasions requiring treatment for eye problems 
(chalizions and left conjunctival hemorrhage, the veteran's 
eyes were found to be normal with no refractive error upon 
discharge from service.  Many years after service, the 
veteran was diagnosed as having bilateral cataract formation, 
and blurred vision and diplopia due to refractive error and 
possibly due to diabetes.  There is no medical evidence 
relating these conditions to the veteran's period of active 
service.  Post-service, the veteran has been diagnosed as 
having refractive error of the eyes.  As noted above, 
refractive error is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
For the foregoing reasons, the Board finds that the veteran's 
claim for service connection for bilateral eye disability, to 
include cataracts and diabetic eye changes, is not well 
grounded.  Caluza.   

The lay statements of the veteran are not sufficient well-
ground the veteran's claim for service connection for eye 
disability in this case.  The veteran, as a lay person, is 
not competent to provide medical opinions, so that his 
assertions as to medical causation cannot constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Increased Rating Claims

The Board has found the veteran's claims for increased 
ratings to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that they are plausible.  In 
accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

PTSD

During a May 1994 VA examination for PTSD, the veteran 
complained of several symptoms of PTSD, including chronic 
insomnia, irritability, flashbacks, anxiety, low energy, 
anhedonia, hopelessness, occasional tearfulness and 
intermittent suicidal ideation.  Upon mental status 
examination, the veteran was calm and cooperative throughout 
the interview and was judged to be an excellent historian.  
Motor examination was calm.  Speech was of normal rate, flow 
and tone without evidence of latency or push.  Affect was 
constricted.  Mood was depressed.  The veteran was generally 
logical and coherent, and goal directed.  There was no 
evidence of mania or psychosis.  He admitted to some passive 
intermittent thoughts of suicide but denied specific intent 
or plan at the time of examination.   He delineated a very 
extensive history of PTSD as elicited by history and stated 
he felt rather incapacitated due to the fact that he did not 
feel comfortable around people, and often had trouble with 
irritability and depression.  Insight was good.  Judgment 
appeared to be intact.  Mini-mental status examination was 30 
out of 30.  

The examiner noted the absence of the claims folder.  He 
assessed the veteran as meeting the criteria for severe PTSD.  
A history of alcohol abuse now in remission was also 
assessed.  The examiner said he saw no evidence of any Axis 
II pathology;  however, he said the veteran may have had some 
antisocial behaviors associated with the past history of 
alcohol abuse.  According to the examiner, the veteran 
appeared to be physically debilitated and rather limited due 
to his past history of injuries and active symptoms of his 
PTSD.  The diagnosis was PTSD, and alcohol dependence now in 
remission.  

During a January 1997 VA examination for PTSD, the veteran 
complained of depression, strong thoughts of suicide, 
difficulty sleeping, war-related nightmares and sweats 
usually nightly, daily intrusive memories, flashbacks, and 
problems with concentration.  He indicated he had a number of 
anniversary responses, was hypervigilant, and had a strong 
startle response.  He said he had temper problems, and was 
estranged from people, although he was close to his wife and 
children.  He said he stayed on the reservation except for 
his AMVETS travels, and that these were not as much of a 
socializing event as one might expect due to the extremely 
sparse population in the area which he covered.  He continued 
to feel guilty for surviving and for things which he 
personally did or did not do during the war.  He had crying 
spells and seemed to be increasingly anhedonic.  He was not 
particularly active in tribal affairs, devoting his attention 
to the AMVETS organization.

Upon mental status examination, the veteran was casually 
dressed, reasonably neat in appearance, pleasant, oriented, 
alert and cooperative.  Affect was somewhat depressed.  
Speech was normal in mechanics and content, reflecting 
affect, and associations were coherent and relevant.  
Intellectual functioning was grossly intact.  He was sleeping 
with difficulty with nightmares and restlessness and sweats, 
as noted, but denied sleepwalking.  He denied blackouts, 
since he was not drinking.  He had memory gaps for the war 
and other PTSD symptoms, as noted by history.  There was a 
history of alcohol abuse, in remission for many years.  There 
was no history or current evidence of psychosis.  The veteran 
indicated that his depression was becoming more prominent and 
that he had experienced more suicidal thinking recently, as 
well as gradually becoming more anhedonic.  Weight had 
increased slightly.  He had no particular physical 
activities.  The diagnosis was PTSD, and history of alcohol 
abuse said to be in remission currently. 

The veteran appeared at a VA examination for PTSD in March 
1998.  He was seen with his claims files and medical records.  
The examiner performing the evaluation had also examined the 
veteran in conjunction with the 1997 VA psychiatric 
examination.  The history and complaints reported by the 
veteran were essentially the same as reported in 1997.  He 
was noted to be a resource for people with problems with 
PTSD, with people coming to him at all times, keeping him 
fairly occupied. 

Upon mental status examination, the veteran was casually 
dressed.  He was reasonably neat in appearance, pleasant, 
oriented, alert and cooperative.  He had difficulty sleeping 
with nightmares but denied amnesias or sleepwalking.  He had 
various PTSD symptoms as noted by history.  There was a 
history of alcohol abuse, currently in remission.  There was 
no history or current evidence of psychosis.  He remained 
depressed with a history of suicide attempts, though none 
since the last VA examination.  He was tearful at times and 
thought about suicide.  Weight had been constant.  The 
diagnosis was PTSD with history of alcohol abuse said to be 
in remission.  Global assessment of functioning was estimated 
at 50.

The veteran's claim for service connection for PTSD was 
received by the RO in October 1996.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  "[W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

However, in Rhodan v. West, 12 Vet. App. 55, (1998), the 
United States Court of Veterans Appeals (the Court) observed 
that when the Secretary adopted the revised mental disorder 
rating schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  
Therefore, in view of the effective date rule contained in 
38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevented the application, prior 
to that date, of the liberalizing law rule stated in Karnas.  
Accordingly, the Court held that for any date prior to 
November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).  

Under the amended regulations, a 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411 (1998).

The Board finds that prior to November 7, 1996, a rating of 
70 percent for PTSD was warranted in this case.  The medical 
evidence of record reflects that the veteran has ongoing 
problems with suicidal ideation.  In 1994, the VA 
psychiatrist, in describing the veteran's symptoms opined 
that they were "severe", noting the veteran's suicidal 
ideations and his feeling of being incapable of being with 
people.   Similarly, under the old criteria, 100 percent 
evaluation is not warranted for PTSD because there is no 
medical evidence of record to show that his PTSD is 
productive of the following symptomatology: (1) the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) the veteran was demonstrably 
unable to obtain or retain employment.  Id.  

Subsequent to November 7, 1996, a 70 percent rating is also 
merited.  For example, both by history and upon mental status 
examination during his March 1998 VA examination, the veteran 
was found to have problems with thinking about suicide.  With 
respect to the old criteria, the Board notes that the VA 
examiner who saw the veteran in May 1994 diagnosed the 
veteran's PTSD as severe.

The next higher rating of 100 percent is not warranted.  
Under the new criteria, there is nothing in the medical 
evidence of record meeting or approximating such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  

Similarly, under the old criteria, 100 percent evaluation is 
not warranted for PTSD because there is no medical evidence 
of record to show that his PTSD is productive of the 
following symptomatology: (1) the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; (2) there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) the veteran was demonstrably unable 
to obtain or retain employment.  Id.  

On this point, the Board observes that the veteran was noted 
at this March 1998 VA examination to travel on behalf of a 
veteran's service organization and help others with PTSD to 
an extent which would appear to require that the veteran not 
be totally isolated, not experience symptoms bordering on 
gross repudiation of reality, and be able to conduct himself 
in a manner which reflects at least some minimal ability to 
obtain or retain employment.  For example, by history he 
apparently served at one point as commander of a section of 
AMVETS, and now serves on a board for them.

Mandible Disability

A January 1997 VA X-ray study was grossly unremarkable.  The 
mandibular condyle and temporomandibular joint (TMJ) were 
poorly visualized.  A January 1997 physical examination 
revealed that the TMJ was tender, bilaterally.  There was 
crepitus on the right and clicking on the left.  Opening was 
limited secondary to joint tenderness.  A class III occlusion 
was described.  The impressions were:  malocclusion (jaw 
relationship) status post facial trauma and jaw fracture, 
bilateral TMJ, and unsatisfactory denture secondary to 
occlusion.

During a VA examination in June 1998, the veteran reported 
discomfort in the TMJs during a variety of activities since 
his inservice war injury.  He had noticed this pain at any 
time, whether at rest or speaking or eating or laughing.  He 
lived with this every day, noticing the pain 5 or more times 
per day.  He described the pain as dull and uncomfortable, 
and pointed to the left TMJ.  On a scale of 1 to 5, he rated 
the pain as a 2 or 3.  He reported the left TMJ routinely 
clicked during movement and function. 

The veteran acknowledged he had taken nutrition reliably and 
without limitation over his adult life.  He stated he lost no 
teeth in the inservice explosion.  He had no history of 
masticatory muscle spasms;  he replied in the negative to a 
number of symptoms and settings the examiner provided on this 
subject.  

Upon physical examination, a Siemens Orthopos 3 was used to 
image each TMJ area twice.  The diagnostic value was limited, 
but the studies demonstrated a definite size difference 
between the condyles.  The right condyle was significantly 
smaller than the left.  The right condyle  appeared to be 
flattened and resorbed on its superior bearing surface.  The 
veteran repeatedly opened and closed for auscultation and 
assessment of deviation.  He reported increasing discomfort 
with repetition.  Auscultation confirmed previously 
documented crepitus at the right TMJ and clicking on the 
left.  Palpation of the disk at the surface of the skin and 
intraauricular did not suggest disk displacement during 
opening or closing.  Though edentulous, the veteran could 
easily open in the 30-35 mm range between crests and ridges, 
measured with a Boley gauge.  

The mandible appeared to be deviated to the right.  There was 
no perceptive lateral deviation during opening or protrusion.  
He had left TMJ pain during right lateral movement and 
protrusion (orbiting side pain).  He had no TMJ pain during 
left lateral movement.  His left condyle translated during 
opening, protrusion, and lateral movement (in contrast to 
findings of May 1994 bilateral tomograms).

The diagnosis was temporomandibular joint injury secondary to 
service-incurred trauma, with pain on the left side at rest 
and during all phases of movement of the mandible.  There was 
no immediate restriction to opening; but there was 
progressive discomfort, increasing with more activity.

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, the rating 
code for limited motion of temporomandibular articulation, 
where there is an intersticial range of 0 to 10 mm, a 40 
percent rating is warranted.  A 30 percent rating is 
warranted for an intersticial range of 11 to 20 mm.  A 20 
percent rating is warranted for an inter-sticial range of 21 
to 30 mm.  A 10 percent rating is warranted for an 
intersticial range of 31 to 40 mm. 

In the present case, inter-sticial range of motion was 
measured at 30 to 35 mm and it was remarked that the veteran 
was able to open his mouth easily.  Because a 20percent 
rating is awarded with limitation of opening up to 30 mm, and 
the veteran is shown to have limitation to this extent, the 
Board must grant the benefit of the doubt to the veteran, so 
that a 20 percent is awarded.  38 C.F.R. § 4.7.  A 30 percent 
rating cannot be awarded as he has a intersticial range of 
greater than 11 to 20 mm.

Although the veteran subjectively complains of constant pain, 
and pain through all phases of movement of the mandible, "a 
finding of functional loss due to pain must be 'supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the movement of the jaw, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  
Consequently, the Board finds that absent functional 
limitation due to pain, an additional 10 percent is not 
warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Traumatic Neuritis, Left Submental Nerve

During his June 1998 VA dental and oral examination, the 
examiner stated that the symptoms related to altered 
sensation in the lower left lip were well-documented.  The 
veteran reported consistent drooling, inability to feel food 
particles on his lip, messy eating, and change in speech.  He 
noted he received speech therapy for "blubbering" from the 
numbness before discharge from the military.  

The reported neurologic symptoms were consistent with the 
location of the scar at the left corner of the mouth.  Lip 
symmetry was altered, with the lower left lip inclined 
downward.  The width of the scar was as much as 1 centimeter.  
Functional, mobility, and sensory issues were consistent with 
reported drooling.  The diagnosis was lower left lip, altered 
sensation and function;  secondary to service-incurred 
trauma.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8305 (1998), 
symptoms analogous to complete paralysis are rated as 30 
percent disabling.  Incomplete, severe symptoms are rated as 
20 percent disabling.  Incomplete, moderate symptoms are 
rated as 10 percent disabling.  

The Board notes that the veteran's neurological damage in the 
area of the left lip is productive of drooling, altered 
sensation (to include being unable to feel food on his lip) 
and function, problems with speech, and asymmetry of the 
lower lip.  In the Board's judgment, a rating of 20 percent 
is warranted because the veteran's condition meets or 
approximate the criteria of severe incomplete complete 
paralysis of the left submental nerve.  A 30 percent rating 
is not merited, as complete paralysis has not been 
demonstrated.  38 C.F.R. § 4.124a, Diagnostic Code 8305.


ORDER

Entitlement to service connection for bilateral eye 
disability, to include cataracts and diabetic eye changes, is 
denied.

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A 20 percent rating for mandible disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A 20 percent rating for traumatic neuritis, left submental 
nerve, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The veteran is service-connected for a shell fragment wound, 
right knee, with retained foreign body, popliteal region.  VA 
examinations of record make reference to a marked right limp, 
use of an aluminum crutch on the right side, and constant 
pain in the right knee area, but do not make clear whether 
these reported problems are a result of the veteran's 
service-connected shell fragment wound.  The Board also notes 
that the veteran has degenerative joint disease of the right 
knee, but the VA examiner at the March 1998 VA examination 
stated he could not say whether the arthritis was 
attributable to the veteran's service-connected shell 
fragment wound.

The veteran is also service-connected for bilateral pes 
planus.  The criteria for rating pes planus include objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated;  indication of 
swelling on use;  and characteristic callosities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (1998).  The VA examinations of 
record do not adequately discuss these criteria.  The Board 
notes that the veteran reported constant pain and inability 
to walk due to his bilateral pes planus at his March 1998 VA 
examination.  The Board further notes his use of an aluminum 
crutch on the right.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for his 
bilateral pes planus and residuals of a 
shell fragment wound, right knee, with 
retained foreign body, popliteal region, 
since June 1993.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously obtained 
and associate them with the claims 
folder. 

2.  Then, the RO should arrange for VA 
examination of the veteran to determine 
the nature and extent of the  bilateral 
pes planus, as well as the nature, extent 
and etiology of any disability related to 
the service-connected shell fragment 
wound, right knee, with retained foreign 
body, popliteal region.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.

The orthopedist should expressly state 
whether the degenerative joint disease of 
the right knee is as likely as not caused 
by or aggravated by the service connected 
pes-planus, shell fragment wound of the 
right knee with retained foreign body in 
the popliteal region, or shell fragment 
wound to the right thigh.

Any scarring associated with the shell 
fragment wound in the knee area should be 
described by the orthopedist, and the 
orthopedist should specifically indicate 
whether such scarring is tender and 
painful on objective demonstration.  The 
examiner should identify the muscle 
groups impacted by the shell fragment 
wound, right knee, with retained foreign 
body, popliteal region, and the severity 
and nature of the impact on the affected 
muscles.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The examining physician should also 
express an opinion as to the severity of 
the veteran's bilateral pes planus.  The 
presence, absence, or severity of the 
following symptoms should be discussed:  
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated;  
indication of swelling on use;  
characteristic callosities;  tenderness 
of the plantar surfaces of the feet;  and 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances. 

The examiner should discuss the veteran's 
use of an aluminum crutch on the right, 
and the extent to which the need for use 
of the crutch is in any way attributable 
to his service-connected bilateral pes 
planus, or shell fragment wounds.

The rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to the physician 
prior to examination of the veteran.

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been  conducted and 
completed in full.  Then, the RO should 
undertake any other indicated 
development, and readjudicate the issue 
of entitlement to an increased rating for 
bilateral pes planus.  The RO should also 
readjudicate the issue of an increased 
rating for shell fragment wound, right 
knee, with retained foreign body, 
popliteal region.  In addressing the 
increased rating issues, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, 38 
C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint, and 38 C.F.R. 
§ 4.59, regarding painful motion due to 
arthritis.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

5.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
Supplemental Statement of the Case on all 
issues in appellate status and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





           
     RENÉE M. PELLETIER
     Member, Board of Veterans' Appeals


 Department of Veterans Affairs

